Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on September 4, 2020.
Claims 4, 7 and 8 have been amended.
Claims 1-8 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on September 4, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) generating required skill information that includes a set of skill items required by a job offerer; receiving an input of subject information that is information on subjects taken by a job seeker; receiving syllabuses defined for respective subjects; calculating a matching score between an ability required by the job offerer and an ability possessed by the job seeker based on the required skill information, the subject information, and the information on the syllabus group, extracting a syllabus associated with each subject taken, which is included in the subject information, as a taken syllabus; and a score calculation process for calculating the matching score based on a set of syllabus elements included in the taken syllabus as terms related to skills and the required skill information.
This is an example of certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people.  The claim basically recites the functions that a career counsellor performs when helping a job seeker determine which jobs are suitable for them based on their academic background.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of providing career guidance.  The steps of a first storage unit for storing the required skill information; a second storage unit for storing the subject information; a third storage unit for storing information of a syllabus group that is a set of various syllabuses; and a score calculation unit that performs an extraction process do not integrate the invention into a practical application because the storage and calculation units are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0027]: Fig. 2 shows a hardware configuration of the management server 10. The management server 10 is configured with a general computer system and includes a central processor (CPU) 18. Memories such as a ROM 22, a RAM 24, and a storage 26 are connected to the CPU 18 via a communication bus 20. A communication interface 28, and an operation unit 30 and a display unit 32 serving as user interfaces are further connected to the communication bus 20.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  
Dependent claims 2-8 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further steps that define the career counselling process.  Claims 4 and 5 further recite an additional abstract idea of a mathematical process. Similar to the independent claims, the dependent claims generally “apply” the concept of career counselling. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2019/0220547) in view of MacArthur (US Pub. No. 2012/0078803), in view of Digiambattista et al. (US Pub. No. 2010/0153288).
Claim 1: Chen discloses
a first reception unit for generating required skill information that includes a set of skill items required by a job offerer; a first storage unit for storing the required skill information;  ([0034] In some implementations, the graph database 108 can include one or more subgraphs that can provide mapping of skills to other types of criteria or content. The subgraphs can provide more granular skill to content mappings. For example, a subgraph can map skills to careers. The skills mapping service 102 may access information stored in a database that relates skills to careers by tagging careers with certain skills...)
a third reception unit for receiving syllabuses defined for respective subjects; a third storage unit for storing information of a syllabus group that is a set of various syllabuses; wherein the score calculation unit performs: an extraction process for extracting a syllabus ([0006] In another general aspect, a system can include a graph database configured to store skills graphs for courses… [0007] …The system can further include an evaluation service configured to request and gather information and data related to a course, the information and data for use in identifying one or more skills for tagging to the course… [0051] A second set of skills can be referred to as granular skills. Granular skills can be skills that a course teaches that may not be mentioned in the description or syllabus for the course.)   The Examiner understands that syllabi would be evaluated as they are information and data related to a course.
Chen does not disclose a second reception unit for receiving an input of subject information that is information on subjects taken by a job seeker; a score calculation unit for calculating a matching score between an ability required by the job offerer and an ability possessed by the job seeker based on the required skill information, the subject information, and the information on the syllabus group; a score calculation process for calculating the matching score based on a set of syllabus elements included in the taken syllabus as terms related to skills and the required skill information.
MacArthur, however, discloses a list of course taken with corresponding descriptions (i.e., syllabus) ([0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included courses taken and the associated description, as disclosed by MacArthur in the system disclosed by Chen, for the motivation of providing a method of differentiating between skills that were already acquired by the job seeker for purposes of matching to jobs.  Transcripts are old and well-known required submissions for job seekers.
Digiambattista discloses a candidate to job matching system where a skill match metric is calculated. (Abstract: A method and computer program product for candidate-position matching may comprise defining for a candidate, via at least one of a client electronic device and a server computer, a candidate skill level for a predefined skill.  A skill match metric for the candidate may be determined, based upon, at least in part, the candidate skill level and a desired candidate skill level. The skill match metric for the candidate may be outputted.)  At [0054], transcripts are disclosed (i.e., course skill information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing matching operations using skill information from the seeker and skill information associated with the job, as disclosed by Digiambattista in the system disclosed by Chen/MacArthur, for the motivation of providing a method of differentiating between skills that were already acquired by the job seeker for purposes of matching to jobs.

  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
H. Liu, D. Zhou, J. Zhao and S. Gao, "Job to Major (J2M): An Open Source Based Application," 2017 International Conference on Computer Network, Electronic and Automation (ICCNEA), 2017, pp. 101-107, doi: 10.1109/ICCNEA.2017.58.: (Abstract: This paper presents Job to Major (J2M), an opensource tool design to link job requirements with University of Southampton's major information. J2M currently provides two functions: suggesting the most suitable majors to potential students of the university based on the job requirements, find jobs that are closely link to what students acquire from their major. Introduction: Thus, in order to make what they have learnt valuable and get relative higher salary, graduates try to find a job that highly corresponds to what they have learned.  C. Open Data for Major: Firstly visit Website http://data.southampton.ac.uk/dataset/courses.html for major information and download courses.csv file. Then, select module information by filtering out “DEPT DESC is ECS” and “SUBJ CODE is COMP” then extract unique PROG_CODE, to get 30 majors related to computer science. For each major, visit university site of module list, for example to get syllabus of all possible modules by http://www.ecs.soton.ac.uk/programmes/msc_computer_science#modules. Fig. 5 shows a model example)
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629